Exhibit 10.3

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (this “Amendment”) is entered into as of
March 27, 2020 (the “Effective Date”), by and between Aware, Inc., a
Massachusetts corporation with its principal offices located at 40 Middlesex
Turnpike, Bedford, Massachusetts 01730 (together with its successors and
assigns, the "Company"), and Robert A Eckel (the "Executive").

 

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated as of September 17, 2019 (the “Employment Agreement”); and

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:

 

1.       Definitions. Capitalized terms used herein but not defined herein shall
be given the respective meanings given to such terms in the Employment
Agreement.

 

2.       Change of Control Payment. The Company and the Executive agree to
delete Section 5.1 (a)(ii) of the Employment Agreement in its entirety and
replace it with the following language:

 

“(ii) notwithstanding anything to the contrary in any applicable option
agreement or stock-based award agreement, all time-based stock options and other
time-based stock-based awards (including, without limitation, the 80,000 Share
Award) held by the Executive as of the occurrence of such Change of Control
shall immediately accelerate and become fully exercisable or nonforfeitable as
of the Date of Termination;”

 

3.General Terms.

 

3.1       Entire Agreement. This Amendment and the Employment Agreement and the
documents referred to herein and therein constitute the entire agreement and
understanding between the Company and the Executive, and supersede all prior
negotiations, agreements, arrangements, and understandings, both written or
oral, between the Company and the Executive with respect to the subject matter
of this Amendment and the Employment Agreement.

 



     

 

 

3.2Waiver or Amendment.

 

(a)       The waiver by either party of a breach or violation of any term or
provision of this Amendment by the other party shall not operate or be construed
as a waiver of any subsequent breach or violation of any provision of this
Amendment or of any other right or remedy.

 

(b)       No provision in this Amendment may be amended unless such amendment is
set forth in a writing that specifically refers to this Amendment and is signed
by the Executive and the Company.

 

3.3       Counterparts. This Amendment may be executed in any number of
counterparts and by the separate parties hereto in separate counterparts, each
of which shall be deemed to constitute an original and all of which shall be
deemed to be one and the same instrument.

 

3.4       Authority to Execute. The undersigned representative of the Company
represents and warrants that he has full power and authority to enter into this
Amendment on behalf of the Company, and that the execution, delivery and
performance of this Amendment have been authorized by the Board. Upon the
Executive's acceptance of this Amendment by signing and returning it to the
Company, this Amendment will become binding upon the Executive and the Company.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

 

EXECUTIVE AWARE, INC.

 

__________________________

Robert A. Eckel

 

By: _________________________

 

 

 

 - 2 - 

 